FERGUSON, Judge.
This appeal is brought from a summary judgment entered for a lessor on two of three counts of a complaint and for the lessor’s construction company on all counts. The causes of action are all based on financial losses allegedly suffered by the appellant, a lessee in a shopping center, owing to physical damages to the leased premises, and business interruption suffered in the course of renovations to the premises.
We agree with the trial court that the appellee, AAV Construction Company, one of two contractors on the site, has demonstrated conclusively that the damages suffered by the appellant were not caused by its operations, and that it is entitled to a summary judgment as a matter of law. See Moore v. Morris, 475 So.2d 666 (Fla.1985) (the party moving for summary judgment must show conclusively the absence of any genuine issue of material fact). No competent counter-evidence was presented sufficient to create a genuine issue of material fact. Zabrani v. Riveron, 495 So.2d 1195 (Fla. 3d DCA 1986).
We dismiss, without prejudice, the appeal from that part of the summary judgment which disposes of two of the three counts against the lessor, Bird Bowl Investments, as it is conceded that those counts are not separate and distinct from the surviving count. Piecemeal appeal is not permitted where surviving claims are legally interrelated and in substance involve the same transaction. Mendez v. West Flagler Family Ass’n, Inc., 303 So.2d 1 (Fla.1974); Mang v. Country Comfort Inn, Inc., 559 So.2d 672 (Fla. 3d DCA 1990) (order dismissing only some of the counts against one defendant was not final as to that defendant and reviewing court did not have jurisdiction to consider it).
Affirmed in part, dismissed in part, and remanded for further proceedings.